IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-14,884-10


                      EX PARTE CHARLES CLAY WILSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W89-96891-R (G) IN THE 265TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to forty-five years’ imprisonment.

        In his present application, Applicant raises several grounds attacking his conviction. This

application, however, presents a more serious question. This Court’s records reflect that Applicant

has filed six prior applications pertaining to this conviction. It is obvious from the record that

Applicant continues to raise issues that have been presented and rejected in previous applications

or that should have been presented in previous applications. The writ of habeas corpus is not to be

lightly or easily abused. Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex.
                                                                                                  -2-

Crim. App. 1974). Because of his repetitive claims, we hold that Applicant’s claims are barred from

review under Article 11.07, § 4, and are waived and abandoned by his abuse of the writ. This

application is dismissed.

       Therefore, we instruct the Honorable Abel Acosta, Clerk of the Court of Criminal Appeals,

not to accept or file the instant application for a writ of habeas corpus, or any future application

pertaining to this conviction unless Applicant is able to show in such an application that any claims

presented have not been raised previously and that they could not have been presented in a previous

application for a writ of habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).

       Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: November 26, 2014
Do not publish